Exhibit 10.4

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT

GLOBAL PLAYSTATION®3 FORMAT

LICENSED PUBLISHER AGREEMENT

Sony Computer Entertainment Europe Limited

Regional Rider

1. Incorporation

This Rider’s terms and conditions are incorporated into and read in conjunction
with the terms and conditions of the Global PlayStation 3 Format Licensed
Publisher’s Agreement signed by Publisher (“Global Terms”).

2. Definitions and Interpretation

All capitalized words and phrases referenced in this Rider that are not
expressly defined herein shall have the meanings set forth in the Definitions
section of the Global Terms.

3. Territory

 

3.1 The Territory is expressly limited to the countries and territories
specified in the Schedule to this Rider.

 

3.2 SCEE shall be entitled to modify and amend the Territory from time to time
during the Term by providing written notice of any such changes to Publisher. In
the event a country is excluded from the Territory, SCEE shall deliver to
Publisher a written notice stating the number of days within which Publisher
must cease the marketing, sale or distribution of Licensed Products there (or
authorizing others to do so) and any further use of the SCE Materials or any SCE
Intellectual Property Rights.

4. License

 

4.1 The rights granted to Publisher under Section 2 of the Global Terms shall
not be exercised in respect of any Executable Software or Licensed Products
outside of the Territory unless and until Publisher shall be authorized to do so
pursuant to a current LPA with the applicable Affiliate.

 

4.2 All sums paid by Publisher after the Effective Date under any Development
System Agreement entered into by Publisher shall be treated as license fees and
SCEE shall have no obligation to refund all or any portion of any such sums.

5. SCEE Intellectual Property Rights

Nothing in Section 5 of the Global Terms shall be taken to prevent Publisher
from challenging the validity of the SCE Intellectual Property Rights.

 

Sony Computer Entertainment Europe

GLPA

      CONFIDENTIAL



--------------------------------------------------------------------------------

6. Quality Standards for Licensed Products

 

6.1 The testing and verification for conformity to the Guidelines under
Section 6.1 of the Global Terms may be conducted, at Publisher’s election, by an
independent external testing service (if and when such service becomes
available). In those cases, the parties acknowledge and agree that Publisher
will require each such independent external testing service to conduct such
testing and verification in place of SCEE and will assume all the obligations of
SCEE under Section 6.1 of the Global Terms, including responsibility for
advising Publisher of the results of such reviews, specifying the reasons for
any failure and stating what revisions are required, re-testing and for
providing written confirmation that any software or materials submitted conform
to the Guidelines. The timeframes within which an independent external testing
service must carry out each stage of any testing or verification shall be agreed
between such service and Publisher and SCEE shall have no responsibility or
liability whatsoever arising from a failure by such service to meet such
timeframes. Where Publisher elects to use an independent external testing
service to test Executable Software that service shall be responsible for
delivering Master Discs to SCEE or the Designated Manufacturing Facility.

 

6.2 Where any software or materials submitted under Section 6.1 of the Global
Terms are not approved, as an alternative to making required corrections or
improvements, or to providing any additional information requested by SCEE, or
in the event that Publisher wishes to contest the outcome of SCEE’s testing or
verification in relation to any specific product, Publisher may have recourse to
the appeals process specified in the Guidelines.

7. Manufacture of Disc Products

 

7.1 In no circumstances shall SCEE or the Designated Manufacturing Facility
treat any of Publisher’s Licensed Products in any way more or less favourably,
in terms of production turnaround times or otherwise, than the Licensed Products
of any other Licensed Publisher of SCEE or than Executable Software games
published by SCEE itself.

 

7.2 Publisher shall purchase all of its requirements for the following items and
services from the Designated Manufacturing Facility (and the terms of Section 7
of the Global Terms shall be construed accordingly):

 

  (i) PlayStation 3 Format Discs (including demo discs);

 

  (ii) Artwork of mechanicals to be reproduced or otherwise displayed on any
PlayStation 3 Format Discs;

 

  (iii) Cases for all Disc Products; and

 

  (iv) Assembly of all components of Disc Products.

8. Delivery of Disc Products

 

8.1 Delivery of Disc Products shall be made ex-factory the Designated
Manufacturing Facility and the Designated Manufacturing Facility shall use
reasonable endeavours, subject to available manufacturing capacity, to fulfil
Publisher’s Purchase Orders by the Publisher’s requested ex-factory delivery
date but does not, in any event, guarantee to do so. All risk of loss or damage
in transit to any and all Disc Products manufactured pursuant to the Publisher’s
Purchase Orders shall pass to Publisher immediately upon first handling by
Publisher’s carrier.

 

8.2 SCEE offers free delivery to EEA countries (only) by regular road (and/or,
where applicable, sea) services, with airfreight or other expedited delivery
available but the incremental costs thereof for Publisher’s account. The minimum
quantity per game per drop is [***] Units.

 

Sony Computer Entertainment Europe

GLPA

      CONFIDENTIAL



--------------------------------------------------------------------------------

9. Charges Applicable to Licensed Products

 

9.1 In accordance with Section 9 of the Global Terms, Publisher shall pay the
Designated Manufacturing Facility the following charge for each finished Unit
(“Platform Charge”):

 

For Units distributed on Blu-ray Disc [***]GB    [***]    For Units distributed
on Blu-ray Disc [***]GB    [***]   

Where the Publisher has a direct distribution presence in any country, “Price to
Trade” means Publisher’s average net price to trade weighted by revenue across
those countries within the Territory where Publisher has a direct distribution
presence. Price is defined as gross invoice value to retail net of on-invoice
trade margins and net of volume rebates properly attributable to sales of Units,
but prior to any credit, deduction, or rebate for co-op advertising or other
marketing or merchandising support. Allowances, credits or discounts for
returns, price protection and prompt payment are specifically excluded. Barter,
or other offsets, are not permissible as deductions.

A Publisher shall be deemed to have a direct distribution presence in any
country where [***] or more of Publisher’s Unit turnover is transacted direct by
either Publisher or Publisher’s wholly owned subsidiaries with retail customers,
and the trade price in each case is the price to retail.

Where the Publisher has an indirect distribution presence in any country, “Price
to Trade” means Publisher’s average net price to trade weighted by revenue
across those countries within the Territory where Publisher has an indirect
distribution presence, [***]. Price is defined as gross invoice value to retail
(where Publisher makes any sales direct to retail in a country where it has an
indirect distribution presence) and/or distributor (as applicable) net of
on-invoice trade margins and net of volume rebates properly attributable to
sales of Units, but prior to any credit, deduction, or rebate for co-op
advertising or other marketing or merchandising support, divided by [***]. Where
Publisher does not have responsibility for marketing costs, then an agreed
uplift to “Price to Trade” for the marketing cost is to be agreed with SCEE and
added. Allowances, credits or discounts for returns, price protection and prompt
payment are specifically excluded. Barter, or other offsets, are not permissible
as deductions.

A Publisher shall be deemed to have an indirect distribution presence in any
country where [***] or more of Publisher’s Unit turnover is transacted via
non-wholly owned or third party distributors, and the trade price in each case
is the Publisher’s price to its distributor. Accordingly, for the purpose of
computing the Platform Charge, Publisher’s Price to Trade for indirect
distribution shall be [***].

The Platform Charge is calculated, for each Disc Product, in each year of the
Term (for the period 1 April to 31 March) by reference to Publisher’s average
net weighted Price to Trade as at day one launch of the relevant Disc Product.
For the first year in which Units of a particular Disc Product are sold, the
Price to Trade calculation will be made by reference to the Publisher’s
projected day one prices to trade and annual sales to trade for the relevant
Disc Product. For each subsequent year (for the period 1 April to 31 March),
Price to Trade will be calculated in accordance with Publisher’s actual day one
prices to trade and actual sales to trade in the prior annual period.

Where the SCE Company grants consent to bundling Units pursuant to Section 3.3
of the Global Terms, then any Units incorporated into any such bundle shall be
excluded from both the units and the Price to Trade calculations detailed above.

 

Sony Computer Entertainment Europe

GLPA

      CONFIDENTIAL



--------------------------------------------------------------------------------

The Price to Trade for each Disc Product shall be independently verified on
signature of this Agreement and thereafter on an annual basis (on, or as soon as
possible after, 1 April in each year in which Units of the Disc Product are
sold) for the purpose of calculating the correct Platform Charge.

The base currency for the Platform Charge is the Euro, based on revenue-weighted
averages of all relevant currencies in the Territory. For non-Euro currencies,
the FT mid day spot-rate as of January 31 in each year of the Term will be used.
In the event at the end of any calendar quarter any non-Euro currency has moved
against the Euro by more than [***] from the January 31 base rate, the base rate
will reset from the first of the following quarter.

The exercise of agreeing Publisher’s calculation for the Platform Charge will be
independently conducted.

There will be no retrospective adjustment of Platform Charges, notwithstanding
SCEE’s right to audit under the Global Terms.

 

9.2 The Platform Charge assumes a standard 1-disc product and covers mastering,
disc, 4-colour disc label, standard box and automated assembly of all
components, but excludes the cost of Printed Materials other than disc label.
Platform Charge is [***]/unit for publisher promotional discs. Publisher
promotional discs will have a standard 4-colour disc label and be supplied in a
jewel case (included in Platform Charge). An inlay may be provided as Printed
Materials. The charge for manual insertion of inlays for promotional discs shall
be as individually quoted in each case. Shrink Wrap is available as an option
subject to incremental charges (in addition to the otherwise applicable Platform
Charge specified above) of [***]/unit (or as individually quoted in each case
for products in non-standard packaging). The Platform Charge and minimum order
and reorder quantities for other “non-standard” products and/or production
processes (subject to availability) shall be as individually quoted in each
case. Further details relating to the Platform Charge, including minimum order
quantities, will be specified in Guidelines.

 

9.3 Migration. Subject to all the terms and conditions of this paragraph 9.3,
from 1 September 2008, Publisher may opt to migrate the Price to Trade of a
particular Disc Product to any nominated Price to Trade for the purposes of
calculating the Platform Charge for the relevant Units of such Disc Product
under this paragraph 9. The option permits only a single new nominated Price to
Trade in respect of each Disc Product and may only take effect nine months after
submission of the first order for the relevant Units. For the purposes of
calculating the Platform Charge only, the nominated new Price to Trade is deemed
to be no lower than [***]. There is no requirement for Publisher to migrate the
Price to Trade in every country in which it sells Units for the relevant Disc
Product, or to do so at the same time, subject to SCEE’s prior approval in each
case and to any conditions imposed by SCEE from time to time in respect of such
arrangements.

 

9.4 Platinum. From 1 August 2008, Units of a particular Disc Product may carry
Platinum branding (as specified in the Guidelines) provided that publisher has
ordered more than [***] Units of the relevant Disc Product, the original Price
to Trade for the Disc Product was in excess of [***], and that Publisher has
opted to migrate the Price to Trade for that Disc Product, in accordance with
paragraph 9.3 of this Rider, to a sum not exceeding [***]. SCEE reserves the
right to change the qualifying criteria for Platinum branding from time to time.

 

9.5 In addition to the Platform Charge, Publisher shall also pay to SCEE:

 

Sony Computer Entertainment Europe

GLPA

      CONFIDENTIAL



--------------------------------------------------------------------------------

  9.5.1 Indirect Income. [***] of all direct or indirect revenue, income or
other monetary value earned, recognized or otherwise derived from Licensed
Products, including in connection with the online distribution and Online
Gameplay of Licensed Products, and all websites or networks on which they are
published or may be played, including revenue sharing or advertising revenue;
and

 

  9.5.2

Publishing off PLAYSTATION Network. Where SCEE consents, pursuant to Section 3.3
of the Global Terms, to Publisher distributing Online Products, Online Gameplay
or any services associated with Online Gameplay other than over the
PlayStation®Network, Publisher shall also pay to SCEE [***] of all direct or
indirect revenue, income or other monetary value earned, recognized or otherwise
derived from any such distribution of Online Products, Online Gameplay or
services associated with Online Gameplay, including one-off payments and
subscription income (comprising total value of receipts from subscriptions and
the total value of retail sales of vouchers for Online Gameplay).

Publisher shall provide SCEE with reports of the gross revenues actually
received by Publisher (or otherwise credited to its benefit), and shall make all
payments due to SCEE, pursuant to this paragraph 9.3, in accordance with the
Guidelines or as otherwise notified to Publisher. SCEE shall have the right to
adopt and implement online revenue accounting verification mechanisms at its
sole discretion.

 

9.6 The Platform Charge for products developed utilising SCE Materials and/or
SCE Intellectual Property Rights and/or, subject to Council Directive 91/250/EEC
(“the Directive”), SCE Confidential Information, but manufactured in reliance on
Article 6 of the Directive, shall be the otherwise applicable Platform Charge
less only such sum as represents from time to time the costs of raw materials
and for production services (including for utilisation of Sony’s proprietary
disc mastering technology) for the products concerned which would otherwise have
been deducted from SCEE’s receipts from the Designated Manufacturing Facility
(“the Article 6 Platform Charge”). If Publisher has products so manufactured in
reliance on Article 6 of the Directive, then Publisher shall furnish SCEE,
within 28 days following the close of each calendar month: (i) a written
reporting of the number of inventory units (by product title) of products so
manufactured during such calendar month; (ii) an external auditor’s certificate
(or similar independent certificate reasonably acceptable to SCEE) confirming
the completeness and accuracy of such reporting; (iii) Publisher’s remittance
for the Article 6 Platform Charge multiplied by the number of inventory units
reflected in such reporting. Any failure fully and promptly to comply with the
foregoing reporting and payment obligations shall constitute a breach of this
Agreement not capable of remedy, entitling SCEE forthwith to terminate this
Agreement, and upon termination by SCEE for such cause, the provisions of
Section 15.2 of the Global Terms shall come into effect. SCEE shall upon
reasonable written request provide Publisher with details of the aforementioned
costs of raw materials and production services if Publisher has legitimately
exercised its rights under Article 6 of the Directive or genuinely intends to
exercise and rely upon such rights. However, SCEE reserves the right to require
Publisher to execute a separate Non-Disclosure Agreement before making such
information available.

 

9.7 No claim for credit due to shortage of Disc Products as delivered to carrier
will be allowed unless it is made within four working days from the date of
receipt at Publisher’s receiving destination.

 

9.8 If Publisher fails to pay any amount payable by it under this Agreement,
SCEE may charge Publisher interest on the overdue amount. Publisher shall pay
the interest immediately on demand, from the due date up to the date of actual
payment, after as well as before judgment, at the rate of [***] per annum above
the base rate for the time being of National Westminster Bank Plc.

 

Sony Computer Entertainment Europe

GLPA

      CONFIDENTIAL



--------------------------------------------------------------------------------

10. Representations and Warranties

SCEE warrants that all PlayStation 3 Format Discs manufactured by the Designated
Manufacturing Facility for Publisher pursuant to Section 7 of the Global Terms
shall be free from defects in materials and workmanship under normal use and
service at time of delivery in accordance with Section 7.9 of the Global Terms.
The sole obligation of SCEE under this warranty shall be, for a period of [***]
from the date of delivery of such PlayStation 3 Format Discs in accordance with
Section 7.9 of the Global Terms, at SCEE’s election, either (i) to replace such
defective PlayStation 3 Format Discs or (ii) to issue credit for, or to refund
to Publisher the Platform Charge of such defective PlayStation 3 Format Discs
and to reimburse Publisher its reasonable return shipping costs. Such warranty
is the only warranty applicable to Licensed Products manufactured by the
Designated Manufacturing Facility for Publisher pursuant to Section 7 of the
Global Terms. This warranty shall not apply to damage resulting from accident,
fair wear and tear, wilful damage, alteration, negligence, abnormal conditions
of use, failure to follow directions for use (whether given in instruction
manuals or otherwise howsoever) or misuse of Licensed Products, or to
PlayStation 3 Format Discs comprising less than [***] in the aggregate of the
total number of Disc Products manufactured by the Designated Manufacturing
Facility for Publisher per Purchase Order of any Executable Software game. If,
during such [***] day period, defects appear as aforesaid, Publisher shall
notify SCEE and, upon request by SCEE (but not otherwise), return such defective
PlayStation 3 Format Discs, with a written description of the defect claimed, to
such location as SCEE shall designate. SCEE shall not accept for replacement,
credit or refund as aforesaid any Licensed Products except factory defective
PlayStation 3 Format Discs (i.e. PlayStation 3 Format Discs that are not free
from defects in materials and workmanship under normal use and service). All
returns of defective PlayStation 3 Format Discs shall be subject to prior
written authorisation by SCEE, not unreasonably to be withheld. If no defect
exists or the defect is not such as to be covered under the above warranty,
Publisher shall reimburse SCEE for expenses incurred in processing and analysing
the PlayStation 3 Format Discs.

11. Limitations of Liability

Nothing in this Agreement shall exclude or limit SCEE’s liability in relation to
claims arising from deceit, fraud, the injury or death of any person resulting
from the proven negligence of SCEE.

12. Notices

All notices sent to SCEE under Section 16.1 of the Global Terms shall be
directed to its Senior Vice President, Third Party Relations & Business Affairs.

13. Governing Law

This Agreement shall be governed by and interpreted in accordance with English
Law. The parties irrevocably agree for the exclusive benefit of SCEE that the
English Courts shall have jurisdiction to adjudicate any proceeding, suit or
action arising out of or in connection with this Agreement. However, nothing
contained in this paragraph 13 shall limit the right of SCEE to take any such
proceeding, suit or action against Publisher in any other court of competent
jurisdiction, nor shall the taking of any such proceeding, suit or action in one
or more jurisdictions preclude the taking of any other such proceeding, suit or
action in any other jurisdiction, whether concurrently or not, to the extent
permitted by the law of such other jurisdiction. Publisher shall have the right
to take any such proceeding, suit or action against SCEE only in the English
Courts.

 

Sony Computer Entertainment Europe

GLPA

      CONFIDENTIAL



--------------------------------------------------------------------------------

SCHEDULE

 

 

Territory

 

Albania    Algeria    Andorra Angola    Armenia    Australia Austria   
Azerbaijan    Bahrain Bangladesh    Belgium    Belorussia Bosnia Herzegovina   
Botswana    Bulgaria Cameroon    Croatia    Cyprus Czech Republic    Denmark   
Djibouti Egypt    Estonia    Ethiopia Fiji    Finland    France Georgia   
Germany    Ghana Gibraltar    Greece    Hungary Iceland    India    Italy
Ireland    Israel    Kenya Jordan    Kazakhstan    Kyrgyzstan Kosovo    Kuwait
   Liechtenstein Latvia    Lebanon    Macedonia Lithuania    Luxembourg    Malta
& Gozo Madagascar    Malawi    Monaco Mauritius    Moldova    Mozambique
Montenegro    Morocco    New Zealand Namibia    Netherlands    Oman Nigeria   
Norway    Poland Pakistan    Papua New Guinea    Romania Portugal    Qatar   
Saudi Arabia Russian Federation    San Marino    Slovenia Senegal    Slovakia   
Spain Somalia    South Africa    Switzerland Swaziland (South Africa)    Sweden
   Tunisia Tajikistan    Tanzania    Uganda Turkey    Turkmenistan    United
Kingdom Ukraine    United Arab Emirates    Yemen Uzbekistan    Vatican   
Zimbabwe Zaire    Zambia   

Such countries in addition to those specified above in which the PAL television
standard obtains and which SCEE, in its sole discretion as representative of
Sony Computer Entertainment worldwide, determines from time to time to include
within the Territory by notice to Publisher.

 

Sony Computer Entertainment Europe

GLPA

      CONFIDENTIAL